DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a printing method comprising: 
 	receiving first and second image data for first and second images to be printed on a substrate, wherein the first image data specifies a nominal color profile of the first image visible on the substrate when the substrate is viewed under reflective lighting conditions and the second image data specifies a nominal color profile for the second image visible on the substrate when the substrate is viewed from the same face of the media under transmissive lighting conditions; 
 	determining first print data for the first image on the basis of the first image data and a white layer to be printed between the first image and second image, including adjusting one or multiple colorimetry properties for the first print data, to achieve the nominal color profile for the first image; 
 	determining second print data for the second image on the basis of the first image data, second image data, the white layer and one or more properties of the substrate, including adjusting one or multiple colorimetry properties for the second print data, to achieve the nominal color profile for the second image; and 
 	communicating the first and second print data for the first and second images to a printing device to print the first and second images and white layer on the substrate such that the second print data is printed on the substrate, the white layer is printed on the second print data, and the first print data is printed on the white layer.

3.	The Applicant also disclosed substantially the same subject matter in independent claims 8 and 12.

4.	U.S. Patent application publication number 2017/0034398 to Garcia et al. disclosed a similar invention in Fig. 2. Unlike in the instant application, Garcia et al. are silent about “determining first print data for the first image on the basis of the first image data and a white layer to be printed between the first image and second image, including adjusting one or multiple colorimetry properties for the first print data, to achieve the nominal color profile for the first image; and determining second print data for the second image on the basis of the first image data, second image data, the white layer and one or more properties of the substrate, including adjusting one or multiple colorimetry properties for the second print data, to achieve the nominal color profile for the second image”.
5.	Garcia et al. are also silent about similar limitations in independent claims 8 and 12.

6.	U.S. Patent application publication number 2013/0264813 to Quinn also disclosed a similar invention in Fig. 3. Unlike in the instant application, Quinn is also silent about “determining first print data for the first image on the basis of the first image data and a white layer to be printed between the first image and second image, including adjusting one or multiple colorimetry properties for the first print data, to achieve the nominal color profile for the first image; and determining second print data for the second image on the basis of the first image data, second image data, the white layer and one or more properties of the substrate, including adjusting one or multiple colorimetry properties for the second print data, to achieve the nominal color profile for the second image”.
7.	Quinn is also silent about similar limitations in independent claims 8 and 12.

8.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853